Citation Nr: 0306668	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  99-13 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for hepatitis.   
 
[The Board will later issue a separate decision on the issue 
of entitlement to service connection for hearing loss.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active service from November 1970 to 
September 1972.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 1998 RO 
rating decision which denied service connection for hepatitis 
and for hearing loss.  In November 2000, the Board remanded 
this appeal to the RO for further development of the 
evidence.  

The Board is undertaking additional development as to the 
issue of service connection for hearing loss, pursuant to the 
authority granted by 38 C.F.R. § 19.9.  When such development 
is completed, the Board will prepare a separate decision 
addressing such issue.  


FINDING OF FACT

Hepatitis was not present during service or for many years 
thereafter, and it was not caused by any incident of service.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1970 to September 1972.  His service medical records 
do not refer to complaints of or treatment for hepatitis.  A 
January 1972 medical officer's report noted that the veteran 
was referred to the drug exemption officer for evaluation of 
possible drug dependence or drug addiction under the 
exemption program.  The diagnoses included drug abuser (glue, 
gas fumes, marijuana, LSD, mescaline, amphetamines and 
barbiturates); psychological dependence on glue, gasoline 
fumes and amphetamines; physical tolerance to amphetamines; 
and personality disorder, probably immature personality.  On 
a medical history form at the time of a July 1972 separation 
examination, the veteran checked that he had not suffered 
from jaundice.  A September 1972 hospital narrative summary 
noted that the veteran was admitted to a Naval Drug 
Rehabilitation Center.  The diagnosis was improper use of 
drugs.  

A VA exchange of beneficiary information form (VA Form 10-
7131) indicated that in January 1973, a VA Outpatient Clinic 
requested information from the RO as to the veteran's 
eligibility for treatment of a hepatitis condition, noting 
treatment had been authorized on prima facie evidence of 
eligibility.  In a May 1973 response on the VA Form 10-7131, 
the RO indicated that the veteran was scheduled for a VA 
examination concerning hepatitis, which was to take place in 
April 1973, but that he failed to report for the examination.  

Private treatment records dated from September 1994 to May 
1997 show that the veteran was treated for several disorders 
including hepatitis.  A September 1994 treatment entry from 
R. Panicco, D.O., noted that the veteran was referred because 
of abnormal liver enzymes.  As to history, it was noted that 
the veteran reported that he had jaundice when he was 
discharged from service and that he denied ever having 
hepatitis or knowing that he had hepatitis.  It was reported 
that the veteran was a heavy alcoholic.  The impression was 
most likely alcoholic liver disease.  It was reported that 
the veteran would be checked for hepatitis B and C.  An 
October 1994 entry indicated that the veteran was positive 
for hepatitis C and that his hepatitis B surface antigen was 
negative.  However, Dr. Panicco indicated that the veteran's 
surface antibody was positive which indicated past exposure 
to hepatitis B and that the veteran had apparently cleared 
the antigen.  Subsequent entries referred to treatment for 
hepatitis.  An October 1994 entry noted that the veteran's 
liver biopsy was positive for chronic active hepatitis.  A 
November 1995 psychiatric evaluation report from the Mon 
Valley Community Health Center noted diagnoses including 
hepatitis B and C.  

A May 1997 statement from Dr. Panicco reported that he had 
followed the veteran since September 1994.  Dr. Panicco 
stated that the veteran was referred to him by another 
physician due to abnormal liver enzymes and that he also had 
a history of being a heavy alcoholic.  It was noted that the 
veteran reported that he had jaundice when he was discharged 
from the Marine Corps, but that he did not know the cause.  
Dr. Panicco reported that a liver biopsy was consistent with 
active hepatitis, mild fatty metamorphosis and focal 
increased fibrosis.  Dr. Panicco indicated that the veteran's 
diagnosis was chronic active hepatitis B and C.  

Records from the Social Security Administration indicated 
that the veteran was considered disabled as of February 1995.  
He was considered disabled due to disabilities including 
liver disease.  

The veteran underwent a VA general medical examination in 
June 1997.  It was noted that he was diagnosed with hepatitis 
B and C, chronic/active, in 1994.  The veteran reported that 
in September 1972, he underwent a discharge physical and that 
three weeks later he had an episode of yellowish 
discoloration of the eyes and the whole body.  As to 
hepatitis, the veteran stated that he went to a doctor at a 
clinic and was referred to a private doctor, Dr. Panicco, who 
referred him to a Dr. Balen.  The veteran indicated that a 
liver biopsy showed that he had chronic active hepatitis and 
focal increased fibrosis.  It was also reported that the 
veteran also had a history of heavy alcoholism.  The veteran 
stated that he was on a waiting list for a liver transplant.  
The examiner reported that the veteran's abdomen was soft and 
flat.  There was no palpable mass and no tenderness.  The 
examiner noted that the liver was within normal size and that 
the veteran had positive bowel sounds.  The diagnoses 
included hepatitis B and C, chronic/active and alcoholism.  

The veteran also underwent a VA alimentary appendages 
examination in June 1997.  It was noted that he was diagnosed 
with chronic/active hepatitis B and C by a needle biopsy in 
1994.  The diagnoses included hepatitis B and C, 
chronic/active and history of alcoholism.  

In a September 1997 statement, the veteran reported that he 
was released from active duty in September 1972.  He stated 
that about fifteen days later, he went to a VA Medical Center 
on University drive because of jaundice.  The veteran 
indicated that the cause of the jaundice was hepatitis and 
that he presently had a liver damage as a result.  

In September 1997, the RO requested records dated from 1972 
to the present from the identified VA Medical Center.  A 
response was received in October 1997 which indicated that 
such records were not located.  

Private treatment records dated from December 1997 to 
December 1998 reflect that the veteran continued to receive 
treatment for disorders including hepatitis.  A March 1998 
treatment entry from Dr. Panicco indicated that the veteran 
suffered from cirrhosis secondary to hepatitis B and C.  An 
October 1998 report from S. Asthan, M.D., noted that the 
veteran's medical history was significant for hepatitis B and 
C diagnosed in 1992.  It was noted that, apparently, the 
veteran was treated before in 1972.  The impression noted 
that the veteran had a history of alcohol abuse in the past.  

In December 2000, following the Board remand, the RO 
requested records dated from January 1972 to December 1973, 
from the University drive VA Medical Center and noted that 
the veteran's treatment was at the previous location of such 
facility (the Liberty Avenue VA Medical Center).  A response 
was received in April 2001 that they did not have such 
medical records.  

In a July 2001 lay statement, the veteran's wife indicated 
that he suffered from hepatitis.  She stated that he had 
chronic fatigue and that his health had declined in recent 
years.  In a July 2001 statement, the veteran reported that 
approximately seventeen days after his discharge from 
service, he was treated at a VA hospital for yellow jaundice.  
He indicated that approximately twenty years later in 1992, 
his yellow jaundice became active and he was diagnosed with 
hepatitis C, chronic and active.  

On several occasions in 2002, the RO requested medical 
records from the Social Security Administration.  A response 
received in August 2002, indicated that the medical folder 
for the veteran had been destroyed as he had not received 
benefits since September 1997.  

In a November 2002 statement, the veteran again reported that 
he was treated at a VA facility in 1972 for yellow jaundice.  
He stated that he received treatment for yellow jaundice, was 
given medication, and was told to return in six months should 
his condition worsen.  He stated that he did not receive 
additional treatment until 1991.  

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, and the supplemental statements of the 
case, the veteran has been informed of the evidence necessary 
to substantiate her claim.  Identified relevant medical 
records have been obtained to the extent possible, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including cirrhosis of the liver, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hepatitis was not shown during the veteran's period of 
service.  On a medical history form at the time of a 1972 
separation examination, he checked that he had not suffered 
from jaundice.  Post-service VA administrative documents from 
1973 raise a question of possible hepatitis, but the veteran 
failed to report for a VA examination, and repeated efforts 
to locate any medical records from that time have been 
unsuccessful.  The 1973 VA administrative documents are 
insufficient to show chronic hepatitis was then present.  The 
first actual medical records of liver disease/hepatitis are 
dated in 1994, over 20 years after active duty.  Subsequent 
records show hepatitis B and C.  Recent references to 
treatment for jaundice or hepatitis a few weeks after service 
are based solely on an unsubstantiated history provided by 
the veteran and lack probative value in linking current 
hepatitis with service.  See Reonal v. Brown, 5 Vet.App. 458 
(1993).  

The weight of the credible available evidence establishes 
that hepatitis was not present during service or for many 
years thereafter, and it was not caused by any incident of 
service.  It must be concluded that the condition was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for hepatitis must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for hepatitis is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

